Exhibit 10.1

EXECUTION VERSION

VOTING AND SUPPORT AGREEMENT

VOTING AND SUPPORT AGREEMENT, dated as of February 5, 2013 (this “Agreement”),
by and among the stockholders listed on the signature page(s) hereto
(collectively, the “Stockholders” and each individually, a “Stockholder”), and
Dell Inc., a Delaware corporation (the “Company”). Capitalized terms used and
not otherwise defined herein shall have the respective meanings ascribed to them
in the Merger Agreement (as defined below).

RECITALS

WHEREAS, as of the date hereof, each Stockholder is the record and beneficial
owner of the number of Shares set forth opposite such Stockholder’s name on
Schedule A hereto (together with such additional shares of capital stock that
become beneficially owned (within the meaning of Rule 13d–3 promulgated under
the Exchange Act) by such Stockholder, whether upon the exercise of options,
conversion of convertible securities or otherwise, after the date hereof until
the Expiration Date, the “Subject Shares”);

WHEREAS, concurrently with the execution of this Agreement, Denali Holding Inc.,
a Delaware corporation (the “Parent”), Denali Intermediate Inc., a Delaware
corporation and a wholly owned subsidiary of Parent (“Intermediate”), Denali
Acquiror Inc., a Delaware corporation and a wholly owned subsidiary of
Intermediate (“Merger Sub”), and the Company are entering into an Agreement and
Plan of Merger, dated as of the date hereof (the “Merger Agreement”), pursuant
to which, upon the terms and subject to the conditions thereof, Merger Sub will
be merged with and into the Company (the “Merger”), with the Company surviving
the Merger as a wholly owned subsidiary of Parent;

WHEREAS, concurrently with the execution of this Agreement, certain of the
Stockholders are entering into a Rollover and Equity Financing Commitment Letter
with Parent (the “Rollover Contribution Agreement”), pursuant to which, subject
to the terms and conditions contained therein, the Stockholders party to the
Rollover Contribution Agreement have agreed to contribute the Subject Shares
specified therein to Parent immediately prior to the Effective Time in exchange
for equity interests in Parent;

WHEREAS, the Company Board (upon the recommendation of the Special Committee)
has (i) determined that the transactions contemplated by the Merger Agreement,
including the Merger, are in the best interests of the Company’s stockholders,
(ii) approved and declared advisable the Merger Agreement and (iii) resolved to
recommend that the Company’s stockholders adopt the Merger Agreement; and

WHEREAS, as a condition and inducement to the willingness of the Company to
enter into the Merger Agreement, the Company has required that the Stockholders
enter into this Agreement, and the Stockholders desire to enter into this
Agreement to induce the Company to enter into the Merger Agreement;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree, severally and not jointly, as follows:

1. Voting of Shares. From the period commencing with the execution and delivery
of this Agreement and continuing until the Expiration Date, at every meeting of
the stockholders of the Company called with respect to any of the following, and
at every adjournment or postponement thereof, and on every action or approval by
written consent of the stockholders of the Company with respect to any of the
following, each Stockholder shall vote or cause to be voted the Subject Shares
that such Stockholder is entitled to vote:

(a) unless the Company Board has made a Change of Recommendation that has not
been rescinded or otherwise withdrawn, (i) in favor of the adoption of the
Merger Agreement and the approval of the transactions contemplated thereby,
including the Merger, and (ii) against any other action or agreement that is not
recommended by the Company Board and that would reasonably be expected to
(A) result in a breach of any covenant, representation or warranty or any other
obligation or agreement of the Company under the Merger Agreement, (B) result in
any of the conditions to the consummation of the Merger under the Merger
Agreement not being fulfilled, or (C) impede, frustrate, interfere with, delay,
postpone or adversely affect the Merger and the other transactions contemplated
by the Merger Agreement;

(b) in the event that the Merger Agreement is terminated and in connection with
such termination the Company enters into a definitive agreement with respect to
a Superior Proposal (an “Accepted Superior Proposal”), in favor of such Superior
Proposal if recommended to the stockholders by action of the Company Board, the
Special Committee or any other duly constituted committee of the Company Board
(“Board Action”) in the same proportion as the number of Shares owned by
Unaffiliated Stockholders (as defined below) that are voted in favor of the
adoption of the Merger Agreement bears to the total number of Shares owned by
Unaffiliated Stockholders and, if recommended by Board Action, in such
proportion on any other matter with respect to such Superior Proposal that is
submitted for a vote of the stockholders of the Company; provided that in lieu
of voting in such proportion, each Stockholder may, in his or its sole
discretion, vote or cause to be voted all the Subject Shares that such
Stockholder is entitled to vote in favor of any matter referred to in this
paragraph (b); and

(c) in the event that the Company Board has made a Change of Recommendation that
has not been rescinded or otherwise withdrawn, in favor of the adoption of the
Merger Agreement in the same proportion as the number of Shares owned by
Unaffiliated Stockholders that are voted in favor of the adoption of the Merger
Agreement bears to the total number of Shares owned by Unaffiliated
Stockholders.

 

2



--------------------------------------------------------------------------------

(d) “Unaffiliated Stockholders” means holders of Shares other than Parent,
Merger Sub, the Stockholders, any executive officers and directors of the
Company or any other Person having any equity interest in, or any right to
acquire any equity interest in, Merger Sub or any Person of which Merger Sub is
a direct or indirect Subsidiary. The Company shall timely provide to each
Stockholder sufficient information to confirm the manner in which the Shares
shall be, or have been, voted at any stockholder meeting pursuant to Sections
1(b) and (c).

2. Tendering of Shares. In the event that the Merger Agreement is terminated and
in connection with such termination the Company enters into a definitive
agreement with respect to a Superior Proposal that is structured as a tender or
exchange offer with a minimum condition of a majority of the outstanding shares
of Common Stock that is not waived, the Stockholders shall (i) accept such offer
in the same proportion as the number of Shares owned by Unaffiliated
Stockholders that are tendered or exchanged bears to the total number of Shares
owned by Unaffiliated Stockholders and tender or exchange, as applicable, such
proportion of the Subject Shares pursuant to such offer, provided that in lieu
of tendering in such proportion, each Stockholder may, in his or its sole
discretion, tender or exchange or cause to be tendered or exchanged all or a
greater proportion of its Subject Shares, and (ii) not withdraw any Subject
Shares tendered pursuant to such offer (unless recommended to do so by Board
Action). The Company shall timely provide to each Stockholder sufficient
information to confirm the manner in which the Shares shall be, or have been,
tendered in any tender or exchange offer pursuant to this Section 2.

3. Transfer of Shares. Each Stockholder covenants and agrees that during the
period from the date of this Agreement through the Expiration Date, such
Stockholder will not, directly or indirectly, (i) transfer, assign, sell,
pledge, encumber, hypothecate or otherwise dispose (whether by sale,
liquidation, dissolution, dividend or distribution) of or consent to any of the
foregoing (“Transfer”), or cause to be Transferred, any of the Subject Shares;
provided, that nothing in this clause (i) shall prohibit Transfers from any
Stockholder(s) to any other Stockholder(s), (ii) deposit any of the Subject
Shares into a voting trust or enter into a voting agreement or arrangement with
respect to the Subject Shares or grant any proxy or power of attorney with
respect thereto that is inconsistent with this Agreement, (iii) enter into any
contract, option or other arrangement or undertaking with respect to the
Transfer of any Shares or (iv) take any other action, that would materially
restrict, limit or interfere with the performance of such Stockholder’s
obligations hereunder. The foregoing restrictions on Transfers of Subject Shares
shall not prohibit any such Transfers by any Stockholder in connection with the
transactions contemplated by the Merger Agreement, the Rollover Contribution
Agreement, Section 2.20 of the Interim Investors Agreement (as defined below) or
Section 2 of this Agreement.

4. Acquisition Proposals.

(a) Each Stockholder covenants and agrees that during the period from the date
of this Agreement through the Expiration Date, such Stockholder shall, if
requested to do so by action of the Company Board or the Special Committee of

 

3



--------------------------------------------------------------------------------

the Company Board, explore in good faith the possibility of working with any
Persons or groups of Persons regarding an Acquisition Proposal (provided that
the Company is permitted pursuant to Section 5.3(a) or 5.3(c) of the Merger
Agreement to engage in discussions with such Persons or groups of Persons
regarding such Acquisition Proposal), including by reviewing and responding to
proposals and taking part in meetings and negotiations with respect thereto; it
being understood that such Stockholder’s decision as to whether to work with any
Person or group of Persons after such good faith exploration shall be within
such Stockholder’s discretion.

(b) If any Stockholder receives any inquiry or proposal that constitutes an
Acquisition Proposal, such Stockholder shall promptly inform the Company of such
inquiry or proposal and the details thereof.

(c) Each Stockholder shall keep confidential from Silver Lake Partners and its
Affiliates (collectively, “SLP”) the specific terms and conditions of any
Acquisition Proposal made by a Person other than SLP or by a group of Persons of
which SLP is not a member, provided that such confidentiality obligation shall
be subject to the obligations of the Company pursuant to Section 5.3 of the
Merger Agreement; provided, further, that the foregoing shall not restrict any
Stockholder from discussing with SLP any aspect of any Acquisition Proposal that
SLP may wish to make, including the price thereof, so long as such Stockholder
does not disclose to SLP the specific terms and conditions of any Acquisition
Proposal made by a Person other than SLP or by a group of Persons of which SLP
is not a member.

(d) Notwithstanding anything in any other agreement between the Company and any
Stockholder to the contrary, no Stockholder shall be prohibited from making any
Acquisition Proposal to the Company, whether individually or as part of a group.

5. Additional Covenants of the Stockholders.

(a) Further Assurances. From time to time and without additional consideration,
each Stockholder shall (at such Stockholder’s sole cost and expense) execute and
deliver, or cause to be executed and delivered, such additional instruments, and
shall (at such Stockholder’s sole cost and expense) take such further actions,
as the Company may reasonably request for the purpose of carrying out and
furthering the intent of this Agreement.

(b) Waiver of Appraisal Rights. Each Stockholder hereby waives, to the full
extent of the law, and agrees not to assert any appraisal rights pursuant to
Section 262 of the DGCL or otherwise in connection with the Merger or any merger
in connection with an Accepted Superior Proposal (unless the Company Board has
made a Change of Recommendation (that has not been rescinded or otherwise
withdrawn)) with respect to any and all Subject Shares held by the undersigned
of record or beneficially owned.

 

4



--------------------------------------------------------------------------------

6. Representations and Warranties of each Stockholder. Each Stockholder on its
own behalf hereby represents and warrants to the Company, severally and not
jointly, with respect to such Stockholder and such Stockholder’s ownership of
the Subject Shares as follows:

(a) Authority. Such Stockholder has all requisite power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby. This
Agreement has been duly authorized, executed and delivered by such Stockholder
and constitutes a valid and binding obligation of such Stockholder enforceable
in accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether considered in a proceeding in equity or at law). If such Stockholder is
a trust, no consent of any beneficiary is required for the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby. Other than as provided in the Merger Agreement and any filings by
Stockholder with the Securities and Exchange Commission, the execution, delivery
and performance by such Stockholder of this Agreement does not require any
consent, approval, authorization or permit of, action by, filing with or
notification to any Governmental Entity, other than any consent, approval,
authorization, permit, action, filing or notification the failure of which to
make or obtain would not, individually or in the aggregate, be reasonably
expected to prevent or materially delay the consummation of the Merger or such
Stockholder’s ability to observe and perform such Stockholder’s material
obligations hereunder.

(b) No Conflicts. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, nor compliance with the
terms hereof, will violate, conflict with or result in a breach of, or
constitute a default (with or without notice or lapse of time or both) under any
provision of, any trust agreement, loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, instrument, permit, concession,
franchise, license, judgment, order, notice, decree, statute, law, ordinance,
rule or regulation applicable to such Stockholder or to such Stockholder’s
property or assets.

(c) The Subject Shares. Such Stockholder is the record and beneficial owner of,
or is a trust or estate that is the record holder of and whose beneficiaries are
the beneficial owners of, and has good and marketable title to, the Subject
Shares set forth opposite such Stockholder’s name on Schedule A hereto, free and
clear of any and all security interests, liens, changes, encumbrances, equities,
claims, options or limitations of whatever nature and free of any other
limitation or restriction (including any restriction on the right to vote, sell
or otherwise dispose of such Subject Shares), other than any of the foregoing
that would not prevent or delay such Stockholder’s ability to perform such
Stockholders obligations hereunder. Such Stockholder does not own, of record or
beneficially, any shares of capital stock of the Company other than the Subject
Shares set forth

 

5



--------------------------------------------------------------------------------

opposite such Stockholder’s name on Schedule A hereto (except that such
Stockholder may be deemed to beneficially own Subject Shares owned by other
Stockholders). Subject to the terms of the Rollover Contribution Agreement, the
Stockholders have, or will have at the time of the applicable stockholder
meeting, the sole right to vote or direct the vote of, or to dispose of or
direct the disposition of, such Subject Shares (it being understood (x) in the
case of Stockholders that are trusts, that the trustees thereof have the right
to cause such Stockholders to take such actions, and (y) in the case of Subject
Shares held in a 401(k) plan, any such Subject Shares for which a direction to
vote is not given may be voted in accordance with the plan documents), and none
of the Subject Shares is subject to any agreement, arrangement or restriction
with respect to the voting of such Subject Shares that would prevent or delay a
Stockholder’s ability to perform its obligations hereunder. Except for the
Rollover Contribution Agreement and Section 2.20 of the Interim Investors
Agreement, dated as of the date hereof, by and among Denali Holding Inc.,
Michael S. Dell, Susan Lieberman Dell Separate Property Trust, MSDC Management,
L.P., Silver Lake Partners III, L.P., Silver Lake Partners IV, L.P., Silver Lake
Technology Investors III, L.P. and, for the limited purposes stated therein,
Michael S. Dell 2009 Gift Trust and Susan L. Dell 2009 Gift Trust (the “Interim
Investors Agreement”), (i) there are no agreements or arrangements of any kind,
contingent or otherwise, obligating such Stockholder to Transfer, or cause to be
Transferred, any of the Subject Shares set forth opposite such Stockholder’s
name on Schedule A hereto (other than a Transfer from one Stockholder to another
Stockholder) and (ii) no Person has any contractual or other right or obligation
to purchase or otherwise acquire any of such Subject Shares.

(d) Reliance by the Company. Such Stockholder understands and acknowledges that
the Company is entering into the Merger Agreement in reliance upon such
Stockholder’s execution and delivery of this Agreement.

(e) Litigation. As of the date hereof, to the knowledge of such Stockholder,
there is no action, proceeding or investigation pending or threatened against
such Stockholder that questions the validity of this Agreement or any action
taken or to be taken by such Stockholder in connection with this Agreement.

(f) Other Agreements. Such Stockholder is not subject to any obligation that
would restrict it from (i) taking the actions described in Section 4 hereof, or
(ii) making an Acquisition Proposal or entering into any agreement with the
Company or any Person or group of Persons relating to a Superior Proposal, in
each case other than any of the foregoing in the agreements listed on Schedule
B. As of the date hereof, other than the Rollover Contribution Agreement, this
Agreement and the agreements listed on Schedule B hereto, true and complete
copies of which have been provided to the Company, there are no contracts,
undertakings, commitments, agreements, obligations, arrangements or
understandings, whether written or oral, between such Stockholder or any of its
Affiliates, on the one hand, and any other Person, on the other hand, relating
in

 

6



--------------------------------------------------------------------------------

any way to the transactions contemplated by the Merger Agreement, or to the
ownership or operations of the Company after the Effective Time. Except as
expressly set forth therein, none of the agreements listed on Schedule B hereto
shall survive termination of the Merger Agreement without consummation of the
Merger. Such Stockholder will not agree to amend any agreement listed on
Schedule B hereto to which it is a party or enter into any agreement that would
be required to be listed on Schedule B hereto if such agreement were in
existence on the date hereof, in each case if such amendment or agreement would
restrict such Stockholder from taking any of the actions set forth in the first
sentence of this paragraph (f) or otherwise restrict or prevent such Stockholder
from complying with its obligations hereunder.

(g) Finders Fees. Other than as set forth in the agreements listed on Schedule
B, no broker, investment bank, financial advisor or other person is entitled to
any broker’s, finder’s, financial adviser’s or similar fee or commission in
connection with the transactions contemplated hereby based upon arrangements
made by or on behalf of such Stockholder.

7. Representations and Warranties of the Company. The Company represents and
warrants to the Stockholders as follows: The Company is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of Delaware and has full corporate power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement and the Merger Agreement by the Company
and the consummation of the transactions contemplated hereby and thereby have
been duly and validly authorized by the Company Board, and no other corporate
proceedings on the part of the Company are necessary to authorize the execution,
delivery and performance of this Agreement, the Merger Agreement by the Company
and the consummation of the transactions contemplated hereby and thereby. The
Company has duly and validly executed this Agreement, and this Agreement
constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar Laws affecting creditors’ rights generally and by general equitable
principles (regardless of whether enforceability is considered in a proceeding
in equity or at law).

 

7



--------------------------------------------------------------------------------

8. Stockholder Capacity. No Person executing this Agreement who is or becomes
during the term hereof a director or officer of the Company shall be deemed to
make any agreement or understanding in this Agreement in such Person’s capacity
as a director or officer. Each Stockholder is entering into this Agreement
solely in such Stockholder’s capacity as the record holder or beneficial owner
of, or as a trust whose beneficiaries are the beneficial owners of, Subject
Shares and nothing herein shall limit or affect any actions taken (or any
failures to act) by a Stockholder in such Stockholder’s capacity as a director
or officer of the Company. The taking of any actions (or any failures to act) by
a Stockholder in such Stockholder’s capacity as a director or officer of the
Company shall not be deemed to constitute a breach of this Agreement, regardless
of the circumstances related thereto.

9. Termination. This Agreement shall automatically terminate without further
action upon the earliest to occur (the “Expiration Date”) of (i) with respect to
the Stockholders’ obligations hereunder in respect of the Merger Agreement and
the Merger, (A) the Effective Time, (B) the termination of the Merger Agreement
in accordance with its terms and (C) the written agreement of the Stockholders
and the Company to terminate this Agreement, and (ii) with respect to the
Stockholders’ obligations hereunder in respect of a Superior Proposal, (A) the
effective time of any merger of the Company provided for in such Superior
Proposal or, if there is no provision for such a merger, the closing of the
transactions contemplated thereby and (B) the termination of the acquisition
agreement reflecting the Superior Proposal in accordance with its terms.

10. Specific Performance. Each Stockholder acknowledges and agrees that (a) the
covenants, obligations and agreements contained in this Agreement relate to
special, unique and extraordinary matters, (b) the Company is relying on such
covenants in connection with entering into the Merger Agreement and (c) a
violation of any of the terms of such covenants, obligations or agreements will
cause the Company irreparable injury for which adequate remedies are not
available at law and for which monetary damages are not readily ascertainable.
Therefore, each Stockholder agrees that the Company shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain such Stockholder from committing any
violation of such covenants, obligations or agreements. These injunctive
remedies are cumulative and shall be the Company’s sole remedy under this
Agreement unless the Company shall have sought and been denied injunctive
remedies, and such denial is other than by reason of the absence of violation of
such covenants, obligations or agreements.

11. Governing Law; Jurisdiction.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to any choice or conflict
of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware. In addition, each of the parties hereto
irrevocably agrees that any legal action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of

 

8



--------------------------------------------------------------------------------

any judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any federal court within the State of Delaware).

(b) Each of the parties hereto hereby irrevocably submits with regard to any
such action or proceeding for itself and in respect of its property, generally
and unconditionally, to the personal jurisdiction of the aforesaid courts and
agrees that it will not bring any action relating to this Agreement or any of
the transactions contemplated by this Agreement in any court other than the
aforesaid courts. Each of the parties hereto hereby irrevocably waives, and
agrees not to assert as a defense, counterclaim or otherwise, in any action or
proceeding with respect to this Agreement, (i) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve in accordance with this Section 11, (ii) any
claim that it or its property is exempt or immune from the jurisdiction of any
such court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (iii) to the fullest extent
permitted by the applicable Law, any claim that (x) the suit, action or
proceeding in such court is brought in an inconvenient forum, (y) the venue of
such suit, action or proceeding is improper or (z) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

12. WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREIN. EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND
SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS CONTAINED IN THIS SECTION 12.

13. Amendment, Waivers, etc. Neither this Agreement nor any term hereof may be
amended or otherwise modified other than by an instrument in writing signed by
the Company and each of the Stockholders. No provision of this Agreement may be
waived, discharged or terminated other than by an instrument in writing signed
by the party against whom the enforcement of such waiver, discharge or
termination is sought.

14. Assignment; No Third Party Beneficiaries. This Agreement shall not be
assignable or otherwise transferable by a party without the prior written
consent of the other parties, and any attempt to so assign or otherwise transfer
this Agreement without such consent shall be void and of no effect. This
Agreement shall be binding upon the respective heirs, successors, legal
representatives and permitted assigns of the parties hereto. Nothing in this
Agreement shall be construed as giving any Person, other than the parties hereto
and their heirs, successors, legal representatives and permitted assigns, any
right, remedy or claim under or in respect of this Agreement or any provision
hereof.

 

9



--------------------------------------------------------------------------------

15. Notices. Any notice required to be given hereunder shall be sufficient if in
writing, and sent by reliable overnight delivery service (with proof of
service), hand delivery or certified or registered mail (return receipt
requested and first-class postage prepaid), addressed as follows:

(A) if to the Company to:

Dell Inc.

One Dell Way, RR1–33

Round Rock, Texas 78682

Facsimile:    (512) 283-9501

Attention:     Janet B. Wright

with a copy (which shall not constitute notice) to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Facsimile:    (212) 909-6836

Attention:     Jeffrey J. Rosen

  William D. Regner

  Michael A. Diz

(B) if to any Stockholder to:

Michael S. Dell

c/o Dell Inc.

One Dell Way

Round Rock, TX 78682

Facsimile:    (512) 283-1469

with a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Facsimile:    (212) 403-2000

Attention:     Steven A. Rosenblum

  Andrew J. Nussbaum

  Gordon S. Moodie

or to such other address as any party shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
delivered or received. Any party to this Agreement may notify any other party of
any changes to the address or any of the other details specified in this
paragraph; provided that such notification shall

 

10



--------------------------------------------------------------------------------

only be effective on the date specified in such notice or two (2) Business Days
after the notice is given, whichever is later. Rejection or other refusal to
accept or the inability to deliver because of changed address of which no notice
was given shall be deemed to be receipt of the notice as of the date of such
rejection, refusal or inability to deliver.

16. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the sole extent of such invalidity or unenforceability without rendering
invalid or unenforceable the remainder of such term or provision or the
remaining terms and provisions of this Agreement in any jurisdiction. If any
provision of this Agreement is so broad as to be unenforceable, such provision
shall be interpreted to be only so broad as is enforceable.

17. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings between the parties with respect thereto. No
addition to or modification of any provision of this Agreement shall be binding
upon either party unless made in writing and signed by both parties.

18. Section Headings. The article and section headings of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.

19. Counterparts. This Agreement may be executed in any number of counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts shall together constitute the same agreement.

[Remainder of page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

DELL INC. By:  

/s/ Brian T. Gladden

  Name: Brian T. Gladden   Title:   Senior Vice President, Chief Financial
            Officer

SIGNATURE PAGE TO VOTING AND SUPPORT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

/s/ Michael S. Dell

MICHAEL S. DELL SUSAN LIEBERMAN DELL SEPARATE PROPERTY TRUST By:  

/s/ Susan L. Dell

Name:   Susan L. Dell Title:   Trustee MICHAEL S. DELL 2009 GIFT TRUST By:  

/s/ Susan L. Dell

Name:   Susan L. Dell Title:   Trustee SUSAN L. DELL 2009 GIFT TRUST By:  

/s/ Steven A. Lieberman

Name:   Steven A. Lieberman Title:   Trustee

SIGNATURE PAGE TO VOTING AND SUPPORT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE A

 

Name of Stockholder

   Number of Shares  

Michael S. Dell

     246,156,097 1 

Susan Lieberman Dell Separate Property Trust

     26,984,832   

Michael S. Dell2009 Gift Trust

     1,482,435   

Susan L. Dell2009 Gift Trust

     1,482,434   

 

1 

This number includes shares held by Michael S. Dell directly, shares held in
Michael S. Dell’s 401(k) account and performance-based units and options held by
Michael S. Dell (whether vested or not).



--------------------------------------------------------------------------------

SCHEDULE B

The following agreements, together with all schedules, exhibits, appendices and
attachments thereto, as amended, and any agreements referenced in or otherwise
contemplated by any of the following agreements or the schedules, exhibits,
appendices and attachments thereto:

 

•  

Rollover Contribution Agreement (as defined in this Agreement)

 

•  

Merger Agreement (as defined in this Agreement)

 

•  

Interim Investors Agreement, dated as of the date hereof, by and among Denali
Holding Inc., Michael S. Dell, Susan Lieberman Dell Separate Property Trust,
MSDC Management, L.P., Silver Lake Partners III, L.P., Silver Lake Partners IV,
L.P., Silver Lake Technology Investors III, L.P. and, for the limited purposes
stated therein, Michael S. Dell 2009 Gift Trust and Susan L. Dell 2009 Gift
Trust

 

•  

MD Limited Guarantee, dated as of the date hereof, of Michael S. Dell as
Guarantor

 

•  

Spousal Consent, dated as of the date hereof, by Michael S. Dell

 

•  

Spousal Consent, dated as of the date hereof, by Susan Lieberman Dell Securities
Purchase Agreement, dated as of the date hereof, by and between Denali Holding
Inc. and Microsoft Corporation

 

15